Citation Nr: 0919299	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-32 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
disabling for the Veteran's service-connected bipolar 
disorder with depression and insomnia (hereinafter bipolar 
disorder).  

2.  Entitlement to an initial rating in excess of 20 percent 
disabling for the Veteran's service-connected degenerative 
disc disease, status post excision left L4-5 herniated 
nucleus pulposus and fusion, with L5 and S1 radiculopathies 
(hereinafter a back disability). 


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to 
August 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision, which granted 
service connection for a bipolar disorder, assigned as 30 
percent disabling, and a back disability, assigned as 20 
percent disabling.  

The claim for a higher initial rating for a back disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran's bipolar disorder manifests with symptoms of 
suicidal ideation, flattened affect, impaired judgment, 
disturbances in motivation and mood, and difficulty 
establishing and maintaining relationships.


CONCLUSION OF LAW

The criteria for an evaluation greater than 30 percent, but 
not higher than 50 percent disabling, for bipolar disorder 
have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9432 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's claim for an initial 
rating for his service-connected bipolar disorder.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A claim of entitlement to service connection consists of five 
elements, of which notice must be provided prior to the 
initial adjudication: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 
490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with 
the first Quartuccio element requires notice of these five 
elements.  See id.  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in December 2004 fully satisfied the second and 
third elements under the duty to notify provisions.  38 
U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187.

The Veteran is challenging the initial evaluation assigned 
following the grant of service connection for his bipolar 
disorder.  In cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Goodwin v. Peake, 22 Vet. App. 128, 136 (2008); Dingess, 19 
Vet. App. at 484.  Further, the Veteran has neither alleged 
nor demonstrated that he has been prejudiced by defective 
VCAA notice.  Goodwin, 22 Vet. App. at 136; Dunlap, 21 Vet. 
App. at 119.  Regarding the disability rating, VA requested 
and obtained all information from the Veteran to support his 
claim and granted service connection.  There is no indication 
that any other evidence exists to support a higher disability 
rating.  Thus, the VCAA's purpose has been affected and any 
error is non-prejudicial.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.
 
The Veteran has indicated that he currently receives benefits 
from the Social Security Administration.  He has stated that 
he receives benefits for his back problems which are 
unrelated to his bipolar disorder currently before the Board.  
There is no indication that the records in possession of the 
SSA are relevant to the instant claim.  The Board concludes 
that the duty to assist does not require the Veteran's SSA 
records to be associated with the file.  See Loving v. 
Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the 
Secretary has a duty to assist in obtaining relevant and 
adequately identified records).

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran with an appropriate VA 
examination in May 2005.  While the Veteran has occasionally 
complained of increased disability, he has been seen by 
doctors on numerous occasions since his last VA examination.  
On those occasions, the doctors performed examinations and 
tests which addressed the same aspects of his disability as 
were addressed in the May 2005 VA examination.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's service-connected 
disorders since he was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted. VAOPGCPREC 11-95.  The 
May 2005 VA examination report is thorough and supported by 
VA outpatient treatment records.  The examination in this 
case is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. 





II.	Initial Rating

The Veteran contends that he is entitled to a rating in 
excess of 30 percent disabling for his bipolar disorder.  For 
the reasons that follow, the Board concludes that an 
increased rating is warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  However, the evaluation of the 
same disability under various diagnoses, known as pyramiding, 
is to be avoided. 38 C.F.R. § 4.14 (2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007). 

The Veteran's service-connected bipolar disorder is evaluated 
as 30 percent disabling under the General Rating Formula for 
Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Under the provisions for rating psychiatric disorders, a 30 
percent disability rating requires evidence of the following:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work 
like setting; inability to establish and maintain 
effective relationships.)

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411.

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, the VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  See 
Mauerhan, supra.  Within the DSM-IV, Global Assessment 
Functioning (GAF) scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not 
determinative, a GAF score is highly probative as it relates 
directly to the Veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).

According to DSM-IV, a score of score of 51-60 represents 
"[m]oderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning, (e.g., few 
friends, conflicts with peers or co-workers)."  Id.  A score 
of 41-50 illustrates "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.  
A GAF of 31-40 indicates some impairment in reality testing 
or communication (e.g. speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g. avoids friends, neglects family, and is unable to 
work). Id.  A GAF of 21-30 indicates behavior is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g. sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g. stays in bed all day; no job, home, or friends.)  The 
Veteran had GAF scores assigned on several occasions.  As 
will be discussed below, the GAF scores show the Veteran's 
symptoms are "moderate" to "serious" in degree.  

The medical evidence of record consists of private treatment 
notes from December 2003 to April 2004, a May 2005 VA 
examination report, and the Veteran's VA treatment records 
from March 2003 through September 2006.   

During service, the Veteran voluntarily admitted himself into 
a private hospital in March 2004 for decreased energy and 
judgment and increased impulsivity, irritability, and 
suicidal ideation.  He reported his chronic back pain caused 
overwhelming feelings of hopelessness.  Upon admission, he 
was causally dressed and had a depressed and anxious mood and 
narrow affect, with no delusions or homicidal ideation.  
During this hospitalization, he was first assessed with a 
bipolar disorder and given a GAF score of 35/55.  

The Veteran underwent a May 2005 VA examination in 
association with this claim.  He was clean but carelessly 
dressed.  He was alert, cooperative, and maintained varied 
eye contact.  He was oriented to time, place and person.  His 
psychomotor activity was slowed to the lower end of normal 
limits.  His speech was soft but clear and coherent, and of 
normal articulation.  His thought processes were goal-
directed and appropriate, with no signs or complaints of 
delusions or paranoid belief symptoms.  His affect was sad 
but he had a few varied signs of pleasurable mood.  He 
reported chronic suicidal ideation with no active plans, 
attempts, or gestures.  He reported that he lived alone and 
was able to cook, do chores, complete self-care, and pay 
bills.  He was socially isolated with no friends and an 
estranged family with the exception of his mother.  He 
reported no hobbies due, in part, to poor concentration and 
motivation.  He reported poor motivation, increased weight 
changes, anhedonia, psychomotor retardation, poor self-
regard, fatigue, and chronic suicidal ideation.  He reported 
nervousness around people.  He reported occasional use of 
marijuana which he believed decreased the pain he experienced 
from his service-connected back disability.  He denied the 
use of alcohol or other drugs.  He was assessed with bipolar 
disorder, pain disorder, and cannabis abuse and given a GAF 
score of 48.  The examiner concluded that the fatigue, 
concentration problems, and inner turmoil would likely cause 
moderate to severe work inefficiency, reduced productivity 
and reliability, and decreased ability to interact socially.  
The examiner also noted that the impact of the Veteran's 
cannabis abuse on his functioning would only be speculative; 
however, he provided that the back pain played a significant 
role on his mental health functioning.  

The record provides that in March 2006, the Veteran again 
voluntarily admitted himself into the hospital for suicidal 
ideation with a plan.  The Veteran reported that he had been 
abusing cocaine for the last four to six months and began 
having thoughts of overdosing on cocaine to kill himself.  
Upon admittance, the Veteran's hygiene and grooming were fair 
and he had no psychomotor retardation or agitation.  There 
were no involuntary movements noted and he maintained good 
eye contact.  His speech was average in rate, tone and volume 
and his language was coherent, logical and goal oriented.  
His insight was reported as fair and his judgment was poor.  
He was initially given a GAF score of 30.  After four days of 
treatment, the Veteran stabilized.  He was appropriate, 
cooperative and not hostile, aggressive, self-mutilating, or 
suicidal during treatment.  The Veteran requested to be 
discharged after four days of hospitalization.  Because he 
was found not to be a danger to himself or others, he was 
released.  At discharge his GAF score was 60 and the examiner 
assessed him with bipolar disorder and cocaine dependence. 

In May 2006, the Veteran again admitted himself into the 
hospital for feelings of depression and suicide ideation with 
plans of jumping into traffic or overdosing on drugs.  He 
reported continued, chronic cocaine use.  The Veteran 
reported manic signs such as increased energy, decreased 
sleep, racing thoughts, increased impulsivity, and anxiety.  
He denied delusions and hallucinations.  Upon admission, he 
was malodorous, arousable, and his affect was constricted.  
He was cooperative, had fair eye contact, with linear and 
goal directed thought processes.  His judgment and insight 
were reported as fair.  He was initially given a GAF score of 
30.  During hospitalization, his behavior rapidly improved as 
the cocaine began to leave his system.  The examiner assessed 
him with substance induced mood disorder, a history of 
bipolar disorder, cocaine abuse, marijuana abuse, and opium 
dependence and provided that his manic and depressive 
symptoms were related to his drug use, as opposed to his 
bipolar disorder, since he responded so well to treatment 
after he withdrew from cocaine.  

The record contains VA psychiatric treatment records from May 
2006 to September 2006.  However, the record provides that 
these courses of treatment were due primarily to his drug 
addiction.  During this time, he was assessed with cocaine 
dependence, cannabis abuse, nicotine dependence, and mood 
disorder NOS.  The Veteran's representative contends that the 
these nonservice-connected psychiatric disorders, assessed 
during the most recent hospital stays and treatment, are part 
of his bipolar disorder, or so intertwined so as it is not 
possible to separate the symptoms of the service-connected 
condition.  He provides that they should be considered in 
determining his entitlement to a higher initial rating for 
his bipolar disorder.  See Mittleider v. West, 11 Vet. App. 
181 (1998).  However, VA law and regulations preclude an 
evaluation of a disability that originated due to substance 
abuse, as it is deemed to constitute willful conduct on the 
part of the Veteran.  See 38 U.S.C.A. § 105; 38 C.F.R. 
§ 3.301(d); see also VAOPGCPREC 7-99, 6 Fed. Reg. 52, 375 
(June 9, 1999).  There is a limited exception, however, when 
there is clear medical evidence that the alcohol or drug 
abuse is secondary to a service-connected disability.  Allen 
v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).  

The medical records provide that that the Veteran was 
diagnosed with cocaine abuse, marijuana abuse, and opium 
abuse.  The veteran and his representative maintain that his 
drug dependence is the result of service-connected bipolar 
disability.  However, there is no competent evidence to 
support that conclusion.  The May 2006 discharge summary 
provides that the Veteran's manic and depressive signs 
exhibited during his hospitalization were due to his drug use 
since they significantly decreased after withdrawal of the 
drugs.  Further, the treatment records from May 2006 to 
September 2006 specifically provide that the Veteran was 
admitted to treatment for his cocaine dependence.  There is 
no mention in these medical records that relates this 
dependence to his service-connected bipolar disorder.  As 
such, the Board is precluded from evaluating this dependence 
and abuse in the claim for an increased rating.  

Nevertheless, with respect to his bipolar disorder, the 
Veteran consistently suffers from symptoms that support a 
rating in excess of 30 percent.  The Veteran has sought 
psychiatric treatment and voluntary hospitalization for 
thoughts of suicide on numerous occasions.  In 2004, the 
Veteran first admitted to suicidal thoughts.  During his May 
2005 VA examination, he reported chronic suicidal ideation 
with no active plans, attempts or gestures.   In March 2006, 
he voluntarily admitted himself into the hospital for an 
attempted suicide by overdosing on cocaine.  The Board notes 
that these ideations fall under 70 and 100 percent ratings.  
See 38 C.F.R. § 4.130, supra.

The record also provides that the Veteran suffers from 
impaired judgment.  He has reported that when he becomes 
manic he has increased energy and impulsivity.  It appears 
that at these times, his thoughts of suicide increase.  He 
has not reported instances of violence or violent behavior to 
accompany his impulsivity.  He appears to understand these 
problems although he has difficulty controlling them.  
However, the record shows that every time he becomes a threat 
to himself, the Veteran seeks treatment and hospitalization.  
The Board considers these symptoms are more like the impaired 
judgment as contemplated by the 50 percent criteria than 
impaired impulse control under the 70 percent criteria or 
persistent danger to self or others under the 100 percent 
criteria. The Board concludes that 70 and 100 percent ratings 
are not warranted.  See 38 C.F.R. §4.130 supra. 
 
Of the criteria for a 50 percent rating, the Veteran has 
flattened affect, impaired judgment, impaired insight, 
disturbances of motivation and mood, and difficulty 
establishing and maintaining relationships.  The Veteran's 
bipolar disorder appears to be characterized by manic and 
depressive phases.  His phases seem to prevent him from 
functioning.  However, he does not have difficultly in 
understanding complex commands.  The Veteran's speech is not 
circumstantial, circumlocutory or stereotyped.  On the 
contrary, his speech has also been reported as goal directed 
and logical.  

The Board finds that the Veteran's symptoms are productive of 
moderate to serious impairment.  The Veteran suffers from 
depressed mood, anxiety, irritability, chronic sleep 
impairment, impaired impulse control, and impaired judgment.   
While some of his symptoms, such as suicidal ideation, are 
contemplated by the 70 percent rating, the majority of the 
Veteran's symptoms are contemplated by the 50 percent rating.  
See 38 C.F.R. § 4.130, DC 9434, supra.  The Veteran's GAF 
scores also show a "moderate" to "serious" level of 
impairment and are consistent with this finding.  The Board 
preponderance of the evidence shows that the Veteran's 
symptomatology is more like the criteria for a 50 percent 
rating.  See id. 
 
Consequently, the benefit-of-the-doubt rule applies, the 
preponderance of the evidence warrants a higher rating, and 
the claim is granted.  38 U.S.C.A. § 5107(b)(West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to a rating in excess of 30 percent, but not 
higher than 50 percent, for bipolar disorder is granted. 





REMAND

The Veteran contends that the initial rating for his service-
connected back disability should be increased in excess of 20 
percent disabling.  The Board finds that this issue must be 
remanded for further evidentiary development.  

The record indicates that the Veteran receives Social 
Security Administration (SSA) disability benefits for his 
back problems.  When VA has notice that the Veteran is 
receiving disability benefits from the SSA, which may be 
relevant, VA has a duty to acquire a copy of the decision 
granting SSA disability benefits, and the supporting medical 
documents on which the decision was based.  See Hayes v. 
Brown, 9 Vet. App. 67 (1996).  Furthermore, the VCAA 
emphasizes the need for VA to obtain records from other 
government agencies.  See 38 U.S.C.A. § 5103A (b)(3), (c)(3) 
(West 2002).  The RO should request copies of the Veteran's 
SSA medical records and any determination of benefits made by 
SSA.

Accordingly, the case is REMANDED for the following action:

1.	Obtain from SSA records pertinent to 
the Veteran's claims for disability 
benefits, including any decisions made 
and medical records relied upon 
concerning that claim.  All efforts to 
obtain these records should be fully 
documented, and SSA should provide a 
negative response if records are not 
available.

2.	Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished 
a SSOC and afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


